DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – IMAGE FORMING APPARATUS, METHOD FOR SELECTING AN INDUSTRY OR PLACE ON DISPLAY AND SETTING DEFAULT OPTION BASED ON INSTALLATION ENVIRONMENT --

4.        Authorization for the following Examiner’s amendment to the claims was given in a telephone interview with George ECKERT on 07/26/2022.

5.         The claims of the application have been amended as follows:     
             21. (Currently Amended) The non-transitory machine-readable storage medium as claimed in claim 20, further comprising: instructions to store a look-up table including information on a plurality of industries or places and at least one option value with respect to each of the plurality of industries or places; and instructions to select an option value corresponding to the at least one of the selected industry or place using the look-up table.  

             22. (Currently Amended) The non-transitory machine-readable storage medium as claimed in claim 20, further comprising instructions to periodically transmit information on the selected industry or place and information on the default option value set for the image forming apparatus to the server device.  

             23. (Currently Amended) The non-transitory machine-readable storage medium as claimed in claim 20, further comprising instructions to, based on receiving interaction information for confirming a use method of the image forming apparatus from the server device, display the received interaction information on the user interface window, and transmit response information corresponding to the displayed interaction information to the server device.  

              24. (Currently Amended) The non-transitory machine-readable storage medium as claimed in claim 20, further comprising: instructions to receive at least one of an internet protocol (IP) address of the image forming apparatus, a phone number, company information, or department information as additional information; and instructions to transmit the additional information input through the user interface window to the server device.  

             25. (Currently Amended) The non-transitory machine-readable storage medium as claimed in claim 20, further comprising instructions to display the user interface window for selecting the at least one of the industry or the place using the image forming apparatus during at least one of an initial setup process of the image forming apparatus or based on a received user request.  

             26. (Currently Amended) The non-transitory machine-readable storage medium as claimed in claim 20, further comprising instructions to display a message for confirming a purpose of use of the image forming apparatus or interaction information provided from the server device.
.
(End of amendment)

Allowable Subject Matter
6.         Claims 1-2, 4-9, 16-17 and 20-26 are allowed.

                                            REASONS FOR ALLOWANCE
7.          The following is an examiner’s statement of reasons for allowance: 
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a communication device to, based on at least one of the industry or the place being selected, transmit information on the at least one of the selected industry or place to a server device and receive a setting profile corresponding to the transmitted information from the server device; and a processor to, set an option value corresponding to the at least one of the selected industry or place included in the received setting profile as a default option value for a function of the image forming apparatus”, in combination with all other limitations as claimed in independent claim 1.
             The independent claim 7 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a processor to, based on receiving information on at least one of the industry or the place from the image forming apparatus, generate a setting profile including information on an option value to be applied to the image forming apparatus based on the received information on the at least one of the industry or the place and the stored option value, and control the communication device to transmit the generated setting profile to the image forming apparatus”, in combination with all other limitations as claimed in independent claim 7.
           The independent claim 20 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “instructions to, based on at least one of the industry or the place being selected, transmit information on the at least one of the selected industry or place to a server device and receive a setting profile corresponding to the transmitted information from the server device; and 4Appl. No.: 17/276,872 Amendment dated: July 18, 2022 Reply to Office Action of: May 31, 2022 instructions to set an option value corresponding to the at least one of the selected industry or place included in the received setting profile as a default option value for a function of the image forming apparatus”, in combination with all other limitations as claimed in independent claim 20.
           The dependent claims 2-6 & 16-17, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
            The dependent claims 8-9, depend either directly or indirectly from claim 7, and are therefore allowable for at least the same reasons as claim 7.
            The dependent claims 21-26, depend either directly or indirectly from claim 20, and are therefore allowable for at least the same reasons as claim 20.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2002/0093681              c. US Patent 7,136,179
            b. US Pub 2002/0054340              d. US Pub 2012/0243038

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674